        Case 4:17-cv-00780-DPM Document 72 Filed 02/18/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

JAMES ANDREW TANNER                                                     PLAINTIFF

v.                        CASE NO. 4:17-CV-780-DPM


KURT ZIEGENHORN, et al.                                            DEFENDANTS


                              JOINT STATUS REPORT

      Come now, the parties, by and through their respective counsel, and for their

Joint Status Report, state:


      1.     Discovery: Discovery deadline is April 2, 2020.

      2.     Motions Pending: There are no motions currently pending.

      3.     Settlement Conference: No settlement conference has been scheduled

or requested.

      4.     Settlement Prospects: None at this time.

      5.     Estimate Length of Trial: 3-5 days.


                                              Respectfully submitted,


                                      By:     Reid P. Adkins
                                              Ark Bar No. 2015216
                                              Assistant Attorney General
                                              Arkansas Attorney General's Office
                                              323 Center Street, Suite 200
                                              Little Rock, AR 72201
                                              Phone: (501) 682-1080
                                              Fax:    (501) 682-2591
                                              Email: reid.adkins@arkansasag.gov


                                     Page 1 of 2
        Case 4:17-cv-00780-DPM Document 72 Filed 02/18/20 Page 2 of 2



                                        By:     William C. Bird III
                                                Ark Bar No. 2005149
                                                Assistant Attorney General
                                                Arkansas Attorney General's Office
                                                323 Center Street, Suite 200
                                                Little Rock, AR 72201
                                                Phone: (501) 682-1317
                                                Fax:    (501) 682-2591
                                                Email: william.bird@arkansasag.gov

                                                Attorneys for the Defendants


                                 AND

                                        By:     William W. Hyman
                                                Ark. Bar No. 2013237
                                                KING LAW GROUP, PLLC
                                                300 N. Sixth Street
                                                Fort Smith, AR 72901
                                                Phone: (479) 782-1125
                                                Fax: (479) 316-2252
                                                Email: hyman@arkansaslawking.com

                                                Attorney for Plaintiff



                              CERTIFICATE OF SERVICE

       I, Reid P. Adkins, Assistant Attorney General, hereby certify that on February
18, 2020, I electronically filed the foregoing with the Clerk of Court using the CM/ECF
system, which shall send notification of such filing to any CM/ECF participants.



                                                Reid P. Adkins




                                       Page 2 of 2
